DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of amendment and remarks filed 11/24/2020.
Claims 1-7 are amended.
Claims 1-13 are pending.   

Election/Restrictions
The election filed 07/17/2020 was neither made with traverse or without traverse.   The election is therefore considered to be made without traverse since no argument is presented traversing the restriction.
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 07/17/202 is acknowledged.
Claims 8-13 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/17/2020.   Applicant’s request for rejoinder of the withdrawn claims when the compositions claims are found allowable is also acknowledged.
Claims 1-7 are under consideration.

Priority
The examiner acknowledges this application as claiming benefit of 62/689,878 filed 06/26/2018.

Response to Arguments
The rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments filed 11/24/2020.
Rejection under 35 USC § 103: On pages 5-8 of the remarks filed 11/24/2020, applicant argues that the combination of Sampson and Best is improper because a) Sampson and Best are not the kind of compositions that were combined in the Kerkhoven case because the decision in Kerkhoven found that “one set of claims is obvious and that claim 5 is patentable.”   b) The issue in Kerkhoven is related to a claim that basically read on combining a known anionic spray-dried particulate detergent with a known nonionic spray-dried particulate detergent to form a mixed-active particulate detergent product.   The first holding in Kerkhoven found that a claim like that was obvious based on the prior art.   c) “Claim 5 in the Kerkhoven decision defined a particular way in which the two detergents were combined and the court found that this particular way was patentable.”   d) That the quotation used by the examiner and the fact pattern in has nothing to do with the modification proposed by the examiner and that Sampson and Best are not drawn to similar compositions that support the modification of Sampson as proposed in the rejection --- 
Response: Applicant’s arguments in a) through d) argues against combining the compositions of Simpson and Best because applicant’s view appears to assert that the two compositions must be similar.   Similarity may mean more than one aspect of similarity and although applicant did not say what similar may mean, the examiner is of the opinion that similarity would also imply functional similarity.    For example, in Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), mixture of two known herbicides were held prima facie obvious.   Thus two compositions that are functionally equivalent or perform the same function could be combined to form a third composition that would have the same function.   In the instant case, the compositions of Simpson and Best have been describe to treat plants and there is nothing in either art that suggests that the combination cannot be used to treat plants.   The combination is not plucking of hydrogel from Best into the composition of Simpson.   It may be noted that the composition of Simson is also a hydrogel.   While the compositions of Simpson and Best are not the same composition of process as applicant may want then to be, the combination Simpson and Best does not violate the Kerkhoven.   
The examiner disagrees with applicant that prima facie case of obviousness was not established.   Claim 1 and the claims dependent therefrom are not patentable as described in the office action of 09/29/2020.  
Therefore, the restriction requirement has not been withdrawn because allowable subject matter has not been identified.   Hence the rejoinder clause cannot be applied because the elected invention has not been determined to be allowable.
The rejection is maintained below.   The amendment does not change the scope of the claims.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMPSON et al. (US 9,381,214 B2) in combination with BEST (US 20080214396 A1), as evidenced by Veiser et al. US 20170355799 A1 that hydrogel made up of water, and also by Raffn (US 20150369019 A1) and Smith et al. (US 20150368269 A1) that diatomite is diatomaceous earth, for reasons of record and reiterated herein below with minor modification..
Claim 1 is directed to aqueous formulation comprising from about 0.5 to about 5.0% sodium magnesium fluorosilicate or bentonite clay, from about 0.5 to about 10.0 % food grade 
SAMPSON discloses stabilized hypohalous acid (HOCl) solution (see the whole document, and at least the abstract, column 2, lines 22-37); available free chlorine (AFC) is at from about 10 to about 10,000 ppm and the pH of the solution is at about 4.0-7.5 (see the whole document with emphasis on column 2, lines 38-51).   In certain embodiments, the composition is a hydrogel and the AFC is at greater than 150 ppm or greater than about 300 ppm and with the hydrogel composition containing from about 0.5% to about 5% of sodium magnesium fluorosilicate (column 6, lines 20-32).   Hydrogel is essentially water (see evidentiary reference, Veiser et al. US 20170355799 A1 at paragraph [0037]) such that the limitation of aqueous formulation is met.   One of the intended uses of the composition is for preserving food or agricultural product (column 3, lines 18-28) and plant surfaces, seeds, outdoor surfaces are some of the surfaces treated with the composition.  
The composition of SAMPSON does not contain diatomaceous earth or clinoptilolite zeolite.    But a composition comprising clinoptilolite zeolite has been known to be used for treating plant (see the whole document of BEST with emphasis on paragraphs [0023]-[0028]) and the clinoptilolite is present at 40% to 90% of the solids (see at least claim 71 and paragraph [0046]) and the solid is present at 0.5 to 10% (claim 79 and paragraph [0067] making the amount of the clinoptilolite to be 40% of 0.5% (0.2%) to 90% of 10% (9%) and the 0.2% to 9% overlaps 
Both compositions of SAMPSON and BEST are used for treating plants.   It is permitted by the decision in in re Kerkhoven to combine the compositions of SAMPSON and BEST to form a third composition that would have the same use for treating plants.
Thus form claim 1, the combined composition of SAMPSON and BEST renders the claim prima facie obvious.
For claims 2 and 3, the disclosed range of from about 0.5% to about 5% of sodium magnesium fluorosilicate overlaps the claimed ranges of 0.75-2% (claim 2) and 1.0% (claim 3) sodium magnesium fluorosilicate and the range of 0.2% to 9% for the clinoptilolite also overlaps the claimed ranges of 0.75-5.0% (claim 2) and 1.0% (claim 3) clinoptilolite.   Hence the modified/optimized composition of SAMPSON and BEST containing 0.5% to about 5% of 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
For claim 4, available free chlorine (AFC), and which is the same as the free available chlorine, is at greater than 150 ppm or greater than about 300 ppm (column 6, lines 20-23) and overlapping the claimed range of 30-300 ppm, thereby rendering the claim prima facie obvious. 
For claim 7, the composition of SAMPSON in combination with BEST containing the clinoptilolite renders the claim prima facie obvious.
For claim 5, BEST teaches a plant treating composition that contains diatomite, which is diatomaceous earth (see paragraph [0010] of US 20150369019 A1 and paragraphs [0155], [0156], [0160], [0180] and [0368] of US 20150368269 A1) and clinoptilolite (see the whole document of BEST, paragraph [0007]-[0011].
For claim 6, the diatomite is present at about 10% to about 40% of solids and the solids are present 0.5% to 10% and thus the diatomite is 10% of 0.5% (0.05%) to 40% of 10% (4%).  The ratio of diatomite to clinoptilolite would be 0.05/0.2 (1:4) to 4/9 ( 1:2.25) with the range overlapping the claimed range.
SAMPSON in combination with BEST and evidenced by RAFFN and SMITH renders claims 1-7 prima facie obvious.



Citation of Relevant ART:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SCHLATTER et al. (US 20080234328 A1) teaches aqueous composition for treating Seed, the composition comprises diatomaceous earth or bentonite clay (see at least paragraphs [0011], [0018], [0062]).
HEI et al. (US 20020072288 A1) teaches aqueous antimicrobial composition for killing, inactivating or reducing active population if bacterial spores and fungi in plants and the composition comprises HOCl (see at least paragraphs [004], [0010]).

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613